 

Exhibit 10.1 

 

Execution Version

 

EXCHANGE AGREEMENT

 

Oasis Investments II Master Fund Ltd. (the “Holder”) enters into this Exchange
Agreement (the “Agreement”) with JAKKS Pacific, Inc. (the “Company”) on November
7, 2017 whereby the Holder will exchange (the “Exchange”) the Company’s existing
4.25% Convertible Senior Notes due 2018 (the “Existing Notes”) for the Company’s
new Convertible Senior Notes in the form attached hereto as Exhibit A (the “New
Notes”).

 

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

 

Article I: Exchange of the Existing Notes for New Notes

 

On the Closing Date (as defined below), the Holder hereby agrees to exchange and
deliver to the Company the following principal amount of Existing Notes, and in
exchange therefor the Company hereby agrees to (x) issue to the Holder the same
principal amount of New Notes and (y) pay to the Holder accrued interest through
the Closing Date with respect to such Existing Notes in cash by wire transfer of
immediately available funds pursuant to the Holder’s wire instructions set forth
on the Holder’s signature page attached hereto :

 

Aggregate Principal Amount of Existing Notes (the “Exchanged Notes”) to be
Exchanged for New Notes (the “Holder’s New Notes”): $21,550,000

 

Aggregate accrued but unpaid interest on such Exchanged Notes through the
Closing Date to be paid on the Closing Date in cash (“Interest”): $249,321.53.

 

The consummation of the foregoing transactions is herein referred to as the
“Closing”. The date and time of the Closing (the “Closing Date”) shall be 10:00
a.m., New York City time, on the date hereof (or such other date and time as is
mutually agreed to by the Company and the Holder) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Article
IV below, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022. At the Closing, (a) the Holder shall deliver or cause to
be delivered to the Company all right, title and interest in and to its
Exchanged Notes (and no other consideration) free and clear of any mortgage,
lien, pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto (collectively, “Liens”), and
(b) the Company shall deliver to the Holder New Notes in the same principal
amount of the principal amount of the Exchanged Notes. The Holder shall
electronically deliver to the Company’s balance account with The Depository
Trust Company (“DTC”) through its Deposit / Withdrawal at Custodian (“DWAC”)
system pursuant to the DWAC instructions set forth on the Company’s signature
page attached hereto and the Company shall deliver to the Holder at its address
set forth on its signature page attached hereto a certificate representing the
Holder’s New Notes.

 

Contemporaneously with the execution and delivery of this Agreement, the parties
hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement” and together with this Agreement and the New Notes, the “Transaction
Documents”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the Securities Act of 1933, as amended
(the “Securities Act”) and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

 

 

 

Article II: Covenants, Representations and Warranties of the Holder

 

The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Company, and all such covenants,
representations and warranties shall survive the Closing.

 

Section 2.1           Power and Authorization. The Holder is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation, and the Holder has the power, authority and capacity to execute and
deliver this Agreement and the Registration Rights Agreement, to perform its
obligations hereunder and thereunder, and to consummate the Exchange
contemplated hereby.

 

Section 2.2           Valid and Enforceable Agreements; No Violations. This
Agreement and the Registration Rights Agreement have been duly executed and
delivered by the Holder and constitute (assuming due authorization, execution
and delivery hereof and thereof by the Company) legal, valid and binding
obligations of the Holder, enforceable against the Holder in accordance with
their respective terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity, whether such enforceability is
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”). This Agreement and the Registration Rights Agreement and the
consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Holder’s organizational documents, (ii) any
agreement or instrument to which the Holder is a party or by which the Holder or
any of its assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Holder, except in the
case of clause (ii) or (iii) above only, where such violations, conflicts,
breaches or defaults would not affect the Holder’s ability to consummate the
transactions contemplated hereby in any material respect.

 

Section 2.3           Title to the Exchanged Notes. The Holder is the beneficial
owner of the Exchanged Notes. The Holder has good, valid and marketable title to
its Exchanged Notes, free and clear of any Liens (other than pledges or security
interests (x) arising by operation of applicable securities laws and (y) that
the Holder may have created in favor of a prime broker under and in accordance
with its prime brokerage agreement with such broker). The Holder has not, in
whole or in part, except as described in the preceding sentence and in Article
I, (a) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its rights, title or interest in or to its Exchanged Notes or
its rights in its Exchanged Notes, or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to its Exchanged Notes. Upon the Holder’s delivery of its Exchanged
Notes to the Company pursuant to the Exchange, such Exchanged Notes shall be
free and clear of all Liens created by the Holder.

 

Section 2.4           Accredited Investor; Ordinary Course of Business. The
Holder is an “accredited investor” within the meaning of Rule 501 of Regulation
D promulgated under the Securities Act. The Holder is acquiring the Holder’s New
Notes hereunder in the ordinary course of its business.

 

 2 

 

 

Section 2.5           Adequate Information; No Reliance. The Holder acknowledges
and agrees that (a) the Holder has been furnished with all materials it
considers relevant to making an investment decision to enter into the Exchange
and has had the opportunity to review the Company’s filings and submissions with
the Securities and Exchange Commission (the “SEC”), including, without
limitation, all information filed or furnished pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (b) the Holder has had
the opportunity to ask questions of the Company concerning the Company, its
business, operations, financial performance, financial condition and prospects,
and the terms and conditions of the Exchange, (c) the Holder has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved in the Exchange and to make an informed
investment decision with respect to such Exchange, (d)  the Company is not
acting as a fiduciary or financial or investment adviser to the Holder and (e)
the Holder is not relying, and has not relied, upon any statement, advice
(whether accounting, tax, financial, legal or other), representation or warranty
made by the Company or any of its affiliates or representatives, except for
(A) the SEC Documents (as defined below) and (B) the representations and
warranties made by the Company in this Agreement.

 

Section 2.6           No Litigation. There is no action, lawsuit, arbitration,
claim or proceeding pending or, to the knowledge of the Holder, threatened,
against the Holder that would reasonably be expected to impede the consummation
of the transactions contemplated hereby.

 

Section 2.7           Holdings. As of the date hereof, the Holder holds the
following securities of the Company: (i) 1,443,377 shares of the Company’s
common stock, $0.001 par value (the “Common Stock”), (ii) the Exchanged Notes
and (iii) $10,250,000 principal amount of the Company’s 4.875% Convertible
Senior Notes due 2020.

 

Section 2.8           Recusal. While the Holder or any of its affiliates holds
New Notes, any employee of the Holder or any of its affiliates serving as
director on the Company’s Board of Directors shall recuse himself (or herself)
from any discussion or vote relating to the terms of the New Notes.

 

Article III: Covenants, Representations and Warranties of the Company

 

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Holder, and all such covenants,
representations and warranties shall survive the Closing.

 

Section 3.1           Power and Authorization. The Company is duly incorporated,
validly existing and in good standing under the laws of its state of
incorporation, and the Company has the power, authority and capacity to execute
and deliver this Agreement and the other Transaction Documents, to perform its
obligations hereunder and thereunder, and to consummate the Exchange
contemplated hereby. Except as expressly set forth in this Agreement and except
as will be obtained by the Company prior to the Closing Date, no material
consent, approval, order or authorization of, or material registration,
declaration or filing with any governmental entity is required on the part of
the Company in connection with the execution, delivery and performance by it of
this Agreement and the other Transaction Documents and the consummation by the
Company of the transactions contemplated hereby and thereby.

 

 3 

 

 

Section 3.2           Valid and Enforceable Agreements; No Violations. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company and constitute (assuming, with respect to this
Agreement and the Registration Rights Agreement, due authorization, execution
and delivery hereof and thereof by the Holder) legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and the other Transaction Documents,
the issuance of the New Notes, the reservation for issuance and issuance of the
shares of Common Stock pursuant to the terms of the New Notes (the “New
Conversion Shares”) and the consummation of the Exchange will not violate,
conflict with or result in a breach of or default under (i) the charter, bylaws
or other organizational documents of the Company, (ii) any agreement or
instrument to which the Company is a party or by which the Company or any of its
assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Company, except in the case of
clauses (ii) or (iii) above only, where such violations, conflicts, breaches or
defaults would not result in a Material Adverse Effect (as defined below).

 

Section 3.3           Validity of the Holder’s New Notes. The Holder’s New Notes
have been duly authorized by the Company and, when executed and delivered to the
Holder pursuant to the Exchange against delivery of the Exchanged Notes in
accordance with the terms of this Agreement, the Holder’s New Notes will be
legal, valid and binding obligations of the Company, enforceable in accordance
with their terms, except that such enforcement may be subject to the
Enforceability Exceptions, and the Holder’s New Notes will not be subject to any
preemptive, participation, rights of first refusal or other similar rights. The
Holder’s New Notes (a) will be issued in the Exchange exempt from the
registration requirements of the Securities Act pursuant to Section 3(a)(9) of
the Securities Act, (b) will, at the Closing, be free of any restrictions on
resale by the Holder pursuant to Rule 144 promulgated under the Securities Act
other than such restrictions imposed on the Holder by virtue of its affiliate
status with the Company and free of any restrictive legend, and (c) will be
issued in compliance with all applicable state and federal laws concerning the
issuance of the Holder’s New Notes. For the purposes of Rule 144 promulgated
under the Securities Act, the Company acknowledges that the holding period of
the New Notes and of any other securities that may be issued to the Holder
pursuant to terms of the New Notes may be tacked onto the holding period of the
Exchanged Notes and the Company agrees not to take a position contrary thereto.

 

Section 3.4           Validity of New Conversion Shares. The New Conversion
Shares have been duly authorized and reserved by the Company for issuance
pursuant to the terms of the Holder’s New Notes and, when issued upon conversion
of the Holder’s New Notes in accordance with the terms of the Holder’s New
Notes, will be validly issued, fully paid and non-assessable, and the issuance
of the New Conversion Shares will not be subject to any preemptive,
participation, rights of first refusal or other similar rights.

 

Section 3.5           Listing Approval. At the Closing, the New Conversion
Shares shall be approved for listing on The NASDAQ Global Select Market.

 

Section 3.6           SEC Filings. As of their respective filing dates, the
Company’s filings with the SEC under the Exchange Act during the two (2) years
prior to the date hereof (the “SEC Documents”), complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company represents that, as of the date hereof, no material event or
circumstance has occurred which would be required to be publicly disclosed or
announced on a Current Report on Form 8-K, either as of the date hereof or
solely with the passage of time by the Company but which has not been so
publicly announced or disclosed.

 

 4 

 

 

Section 3.7           No MAE. No Material Adverse Effect currently exists or is
reasonably expected to occur. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on: (i) the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
prospects of the Company or its subsidiaries, individually or taken as a whole,
or (ii) the legality, validity, binding effect or enforceability of any of the
Transaction Documents, or (iii) on the authority or ability of the Company to
perform its obligations hereunder and the other Transaction Documents.

 

Section 3.8           Disclosure. On or before 8:30 a.m. New York time on the
first business day following the date of this Agreement, the Company shall file
with the SEC a Current Report on Form 8-K reasonably acceptable to the Holder,
describing the terms of the transactions contemplated by the Transaction
Documents and attaching each of the Transaction Documents as exhibits to such
filing.

 

Section 3.9           No Litigation. There is no action, lawsuit, arbitration,
claim or proceeding pending or, to the knowledge of the Company, threatened,
against the Company that would reasonably be expected to impede the consummation
of the transactions contemplated hereby.

 

Section 3.10         No Event of Default. No Event of Default or comparable term
(as defined in the Indenture and in the New Notes) has occurred that is
continuing as of the date hereof.

 

Section 3.11         Stockholder Approval. The Company shall provide each
stockholder entitled to vote at the next special or annual meeting of
stockholders of the Company (the “Stockholder Meeting”), which shall be promptly
called and held not later than February 16, 2018 (the “Stockholder Meeting
Deadline”), a proxy statement, substantially in the form which has been
previously reviewed by the Holder and Schulte Roth & Zabel LLP soliciting each
such stockholder’s affirmative vote at the Stockholder Meeting for approval of
resolutions providing for the Company’s issuance of all of the shares of Common
Stock issuable pursuant to the terms of the New Notes in accordance with
applicable law and the rules and regulations of the Principal Market without
giving effect to the Exchange Cap provisions set forth in the New Notes (such
affirmative approval being referred to herein as the “Stockholder Approval”),
and the Company shall use its reasonable best efforts to solicit its
stockholders’ approval of such resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to use its reasonable best efforts
to obtain the Stockholder Approval by the Stockholder Meeting Deadline. If,
despite the Company’s reasonable best efforts the Stockholder Approval is not
obtained on or prior to the Stockholder Meeting Deadline, the Company shall
cause an additional Stockholder Meeting to be held every six (6) months
thereafter until such Stockholder Approval is obtained.

 

Section 3.12         Application of Takeover Protections; Rights Agreement. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, interested
shareholder, business combination, poison pill (including, without limitation,
any distribution under a rights agreement) or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its formation (including, without
limitation, Section 203 of the Delaware General Corporation Law) which is or
could become applicable to the Holder as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the New Notes and the New Conversion Shares and the Holder’s
ownership of such securities. The Company has not adopted a shareholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company or any of its subsidiaries.

 

 5 

 

 

Article IV: Closing Conditions

 

Section 4.1         Conditions of the Holder’s Obligations at the Closing. The
obligation of the Holder to consummate the transactions contemplated hereby is
subject to the satisfaction as of the Closing of the following conditions:

 

(a)          Representations and Warranties True. The Company’s representations
and warranties contained in Article III hereof shall be true and correct at and
as of the Closing as though made as of the Closing Date (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date). The Company shall have performed
and complied in all material respects with all of the covenants, agreements and
conditions contained in this Agreement required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date. In the event the
Closing Date occurs after the date of this Agreement, the Holder shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect in the form attached
hereto as Exhibit C.

 

(b)          Legal Opinion. The Holder shall have received the opinion of Feder
Kaszovitz LLP, the Company’s outside counsel, dated as of the Closing Date, in
substantially the form of Exhibit D attached hereto.

 

(c)          Litigation. No suit, action or other proceeding shall be pending
before any court or governmental or regulatory official, body or authority or
threatened in writing seeking to restrain or prohibit (or seeking damages in
connection with) the transactions contemplated hereby, and no injunction,
judgment, order, decree or ruling with respect thereto shall be in effect.

 

(d)          Listing. As of the Closing Date (i) the Common Stock (I) shall be
listed on The NASDAQ Global Select Market and (II) shall not have been
suspended, as of the Closing Date, by the SEC) or The NASDAQ Global Select
Market from trading on The NASDAQ Global Select Market and (ii) the New
Conversion Shares shall have been approved for listing on The NASDAQ Global
Select Market.

 

Section 4.2         Conditions of the Company’s Obligations at the Closing. The
obligation of the Company to consummate the transactions contemplated hereby is
subject to the satisfaction as of the Closing of the following conditions:

 

(a)          Representations and Warranties True. The Holder’s representations
and warranties contained in Article II hereof shall be true and correct at and
as of the Closing as though made as of the Closing Date. The Holder shall have
performed and complied in all material respects with all of its covenants and
other obligations contained in this Agreement required to be performed or
complied with by the Holder at or prior to the Closing Date.

 

 6 

 

 

(b)          Litigation. No suit, action or other proceeding shall be pending
before any court or governmental or regulatory official, body or authority or
threatened in writing seeking to restrain or prohibit (or seeking damages in
connection with) the transactions contemplated hereby, and no injunction,
judgment, order, decree or ruling with respect thereto shall be in effect.

 

Article V: Miscellaneous

 

Section 5.1           Entire Agreement. This Agreement and any documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

 

Section 5.2           Construction. References in the singular shall include the
plural, and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 5.3           Costs and Expenses. The Holder and the Company shall each
pay their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement and the
other Transaction Documents, including, but not limited to, attorneys’ fees.

 

Section 5.4           Governing Law; Jurisdiction; Jury Trial. This Agreement
and the other Transaction Documents shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder, under any of the other
Transaction Documents or in connection herewith or therewith or with any
transaction contemplated hereby or thereby or discussed herein or therein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY
OF THE OTHER TRANSACTION DOCUMENTS OR IN CONNECTION WITH OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY.

 

 7 

 

 

Section 5.5           Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Any counterpart or other
signature hereon delivered by facsimile or any standard form of
telecommunication or e-mail shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

 

Section 5.6           No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person or entity.

 

Section 5.7           Expiration Date. Notwithstanding any other provision
hereof to the contrary, if the Closing has not occurred by 5:00 p.m. (New York
time) on the tenth (10th) business day following the date hereof, unless
otherwise mutually agreed to by the parties to this Agreement, the nonbreaching
party shall have the option to terminate this Agreement with respect to such
breaching party at the close of business on such date by delivering a written
notice to that effect to each other party to this Agreement and without
liability of any party to any other party.

 

Section 5.8           Amendment. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto.

 

Section 5.9           Notices. All notices and other communications to any party
hereto provided for herein shall be in writing and shall be deemed to have been
duly given if delivered personally, by electronic mail, or sent by registered or
certified mail, return receipt requested, postage prepaid, to the contact
information provided on the signature page attached hereto (or such other
address as any party shall have specified by notice in writing to the other
parties).

 

[Signature Page Follows]

 

 8 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

  

“HOLDER”:     “Company”:   OASIS INVESTMENTS II MASTER FUND LTD.   JAKKS
PACIFIC, INC.

  

By: /s/ Philip Meyer   By: /s/ Joel M. Bennett



Name:  Philip Meyer   Name: Joel M. Bennett Title: Director   Title: EVP/CFO 

  

Contact Information:

c/o Oasis Legal

Oasis Management (Hong Kong) LLC

21st Floor, Man Yee Building, 68 Des Voeux
Road, Central, Hong Kong

Telephone: (852) 2847 7708

Attention: General Counsel

E-mail: OasisLegal@oasiscm.com &
ashoghi@us.oasiscm.com

 

with a mandatory copy (for informational
purposes only) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
Attention: Eleazer N. Klein, Esq.
E-mail: eleazer.klein@srz.com

 

Contact Information:

JAKKS Pacific, Inc.

2951 28th Street

Santa Monica, California

Telephone: (424) 268-9444
Facsimile: (424) 268-9655

Attention: Joel M. Bennett

Email: joelb@jakks.net

 

with a copy (for informational purposes only) to:

 

Feder Kaszovitz LLP

845 Third Avenue, 11th Floor

New York, New York 10022

Telephone: (212) 888-8200
Facsimile: (212) 888-7776
Attention: Geoffrey A. Bass, Esq.

Email: GBass@fedkas.com

 

DWAC Instructions: 

 

Wire Instructions:                                        

 

[Signature Page to Exchange Agreement]

 

 

 

 

EXHIBITS

 

Exhibit A   Form of New Notes Exhibit B   Form of Registration Rights Agreement
Exhibit C   Form of Officer’s Certificate Exhibit D   Form of Legal Opinion of
Company Counsel

 

 

 